Citation Nr: 0603972	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Evaluation of service-connected diabetes mellitus type II.

2.	Evaluation of service-connected peripheral neuropathy, 
left lower extremity.  

3.	Evaluation of service-connected peripheral neuropathy, 
right lower extremity.  

4.	Evaluation of service-connected diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1969 to February 
1973.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.   A hearing was scheduled 
for October 24, 2004, at the Board.  In a written statement 
of November 2, 2004, the veteran's representative noted that 
that organization had ben notified that he would not appear 
at the hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2004 statement, the representative argues that 
this matter should be remanded for the retrieval of private 
medical evidence pertinent to the veteran's claims.  The 
representative argues that the RO did not request medical 
documentation from healthcare providers the veteran listed on 
a VA Form 21-4142 dated in August 2003.  (The RO did request 
separate authorizations for the providers.)  The 
representative also argues that VA should provide the veteran 
with a new compensation examination once the private evidence 
has been obtained and reviewed.  

The Board notes that some of the private medical evidence 
noted by the veteran in his August 2003 VA Form 21-4142 has 
been obtained.  However, it appears that records are likely 
outstanding with regard to other providers, particularly 
those regularly treating the veteran for his eye and diabetes 
disorders.        



Accordingly, this matter is remanded for the following 
actions:

1.  The veteran should be contacted and 
asked to identify all treatment (VA and 
non-VA) received for his disorders, 
including the names and addresses of all 
health care providers and approximate 
dates of treatment.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should make reasonable 
efforts contact the identified health 
care providers and request copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
not already of record.

2.  Thereafter, the veteran should be 
scheduled for an examination with an 
appropriate specialist(s) to determine 
the current nature and severity of his 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

3.  The RO should then readjudicate the 
issues.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

